27 N.Y.2d 912 (1970)
Vito Scorcia et al., Appellants-Respondents,
v.
State Division of Human Rights, Respondent-Appellant.
Court of Appeals of the State of New York.
Argued November 18, 1970.
Decided December 9, 1970.
Isadore B. Hurwitz for appellants-respondents.
Joan Offner and Henry Spitz for State Division of Human Rights, respondent-appellant.
Conrad K. Harper, Jack Greenberg and Sylvia Drew for Naomi Smiley, respondent-appellant.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON.
Order affirmed, without costs; no opinion.